internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b01 - plr-113113-03 date august in re legend x state a unit b unit c unit d unit e unit a b d1 dear this responds to your letter dated date requesting rulings concerning the creation of new membership interest units in x and the conversion of the existing membership interest units into the newly created membership interest units facts according to the representations made x is a state llc taxed as a partnership for federal tax purposes x began operations on d1 x has more than a members there are currently b shares of a units outstanding x intends to designate a unit as b unit create c unit d unit and e unit each of which has different rights preferences privileges and restrictions from one another and allow its members to convert on a one-to-one basis i b units into c units d units or e units ii c units into e units iii d units into c units or e units and iv e units into c units the following has been further represented x is not a publicly_traded_partnership as defined under sec_7704 of the internal_revenue_code each member’s proportionate share in x’s capital will remain the same after the planned conversion of the membership interests the conversion will not change each member’s proportionate share of x’s liabilities x has requested the following rulings no gain_or_loss is recognized by the members of x as a result of the designation of a units as b units the conversion of b units into c units d units or e units the conversion of c units into e units the conversion of d units into c units or e units and the conversion of e units into c units no termination of x occurs under sec_708 regardless whether more than percent of the membership interests are converted no gain_or_loss is recognized by any converting members the adjusted_basis of a converting member is not affected by the conversion there is no change in a converting member’s holding_period for the member’s membership interest under sec_1223 the designation of a units as b units and the subsequent conversions of units do not constitute an issuance of additional units as described in sec_1_7704-1 of the procedure and administration regulations law and analysis sec_741 provides when a partnership_interest is sold or exchanged the transferor partner recognizes gain_or_loss under sec_1001 if there is a sale_or_other_disposition of property the entire amount of the gain_or_loss realized thereunder will be recognized unless another section of subtitle a provides for nonrecognition under sec_721 no gain_or_loss is recognized by a partnership or any of its partners upon the contribution of property to the partnership in exchange for an interest therein sec_708 provides that a partnership continues if it is not terminated a partnership terminates only if no part of any business financial operation or venture of the partnership continues to be carried on by any of its partners in a partnership or within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_722 generally provides that the basis of an interest in a partnership acquired by a contribution of property equals the transferor partner’s adjusted_basis in the contributed_property sec_1223 provides that the holding_period of property received in exchange for other_property includes that holding_period of the property exchanged if the property received has the same basis in whole or in part as the property exchanged under sec_731 if a partnership distributes money to a partner than that partner will generally recognize gain only to the extent that the amount of money distributed or deemed distributed exceeds the adjusted_basis of the partner’s interest in the partnership immediately before the distribution under sec_733 if there is a distribution by a partnership to a partner and if there is no liquidation of that partner’s interest then the adjusted_basis of that partner’s interest in the partnership must be reduced but not below zero by the amount of money distributed to the partner sec_752 states in part that any increase in a partner’s share of a partnership’s liabilities is considered to be a contribution of money by the partner to the partnership sec_752 states in part that any decrease in a partner’s share of a partnership’s liabilities is considered to be a distribution of money by the partnership to the partner revrul_84_52 1984_1_cb_158 addressed the circumstance where a general_partnership interest was converted into a limited_partnership_interest in the same partnership each partner’s total percent ownership_interest in the partnership remained the same after the conversion revrul_84_52 holds in part that the partnership was not terminated because the conversion was not a sale_or_exchange for sec_708 purposes revrul_84_52 also holds that there is no change in the adjusted_basis of any partner’s interest in the partnership provided that each partner’s share of the liabilities remained unchanged furthermore revrul_84_52 states that under sec_1223 there will be no change to the holding_period of any partner’s total interest in the partnership under sec_1_7704-1 for purposes of sec_7704 and sec_1_7704-1 transfers pursuant to a closed end redemption plan as defined in sec_1_7704-1 are disregarded in determining whether interests in a partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_1_7704-1 provides that for purposes of sec_1_7704-1 a redemption or repurchase_agreement as defined in sec_1_7704-1 is a closed end redemption plan only if - i the partnership does not issue any interest after the initial offering other than the issuance of additional interests prior to date and ii no partner or person related to any partner within the meaning of sec_267 or sec_707 provides contemporaneous opportunities to acquire interests in similar or related partnerships which represent substantially identical investments based on the facts provided and the representations made we conclude the following no gain_or_loss will be recognized by the members of x as a result of the designation of a units as b units the conversion of b units into c units d units or e units the conversion of c units into e units the conversion of d units into c units or e units and the conversion of e units into c units on a one-to-one basis no termination of x will occur under sec_708 regardless whether more than percent of the existing membership interest units are converted into other newly created membership interest units no gain_or_loss will be recognized by any converting members upon the proposed conversions of their existing membership interest units provided that there will be no change in the members’ shares of x’s liabilities as a result of the conversions the adjusted_basis of a converting member will not be affected by the conversion pursuant to sec_1223 there will be no change to the holding_period of any member’s membership interest in x the designation of a units as b units and the subsequent conversions of units will not constitute an issuance of additional units as described in sec_1_7704-1 of the procedure and administration regulations except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
